NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0496-18T4

WANDA NELSON,

          Appellant,

v.

BOARD OF REVIEW and
NEWARK BETH ISRAEL
MEDICAL CENTER, INC.,

     Respondents.
____________________________

                   Submitted December 16, 2019 – Decided April 15, 2020

                   Before Judges Sabatino and Sumners.

                   On appeal from the Board of Review, Department of
                   Labor and Workforce Development, Docket No.
                   154,762.

                   Wanda Nelson, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent Board of Review (Jane C. Schuster,
                   Assistant Attorney General, of counsel; Sean P.
                   Havern, Deputy Attorney General, on the brief).
            Respondent Newark Beth Israel Medical Center, Inc.,
            has not filed a brief.

PER CURIAM

      Wanda Nelson concluded her twenty-nine-year employment at Newark

Beth Israel Medical Center when she voluntarily resigned from her receptionist

position effective June 1, 2018, because the medication she takes to alleviate her

pain from rheumatoid arthritis caused drowsiness that made her driving

commute to and from her home in Easton, Pennsylvania unsafe.1 She appeals

from the Board of Review's final agency decision disqualifying her from

receiving unemployment benefits under N.J.S.A. 43:21-5(a) because she left

work voluntarily without good cause attributable to the work. We affirm.

      Our review of decisions by administrative agencies is limited, with those

challenging a decision carrying a substantial burden of persuasion. See In re

Stallworth, 208 N.J. 182, 194 (2011). An agency's determination must be

sustained "unless there is a clear showing that it is arbitrary, capricious, or

unreasonable, or that it lacks fair support in the record." Russo v. Bd. of Trs.,



1
  Several years ago, before Nelson's resignation, she moved to Easton in order
to assist in caring for her elderly mother. The record does not indicate whether
she still cared for her mother when she resigned, but it does reflect that at the
time of her Appeal Tribunal hearing she was caring for her father and sixteen-
year-old son, which apparently kept her in Easton.
                                                                          A-0496-18T4
                                        2
Police & Firemen's Ret. Sys., 206 N.J. 14, 27 (2011) (quoting In re Herrmann,

192 N.J. 19, 27-28 (2007)). "[I]f substantial evidence supports the agency's

decision, 'a court may not substitute its own judgment for the agency's even

though the court might have reached a different result[.]'" In re Carter, 191 N.J.

474, 483 (2007) (quoting Greenwood v. State Police Training Ctr., 127 N.J. 500,

513 (1992)). The burden of proof rests with the employee to establish a right to

collect unemployment benefits. Brady v. Bd. of Review, 152 N.J. 197, 218

(1997). With these principles in mind, we conclude Nelson's appeal is without

merit.

         N.J.S.A. 43:21-5(a) provides that "[a]n individual shall be disqualified for

benefits . . . [f]or the week in which the individual has left work voluntarily

without good cause attributable to such work, and for each week thereafter until

the individual becomes reemployed and works eight weeks in employment

. . . ." "An individual who leaves a job due to a [health condition] which does

not have a work-connected origin but is aggravated by working conditions will

not be disqualified for benefits for voluntarily leaving work without good cause

'attributable to such work,' provided there was no other suitable work available

which the individual could have performed . . . ."           N.J.A.C. 12:17-9.3(b).

Further, "[w]hen an individual leaves work for health or medical reasons,


                                                                             A-0496-18T4
                                           3
medical certification shall be required to support a finding of good cause

attributable to [such] work." N.J.A.C. 12:17-9.3(d). Good cause is defined as

"any compelling personal circumstance, including illness, which would

normally prevent a reasonable person under the same conditions from reporting

to work." N.J.A.C. 12:17-10.2(b).

      The Board affirmed the Appeal Tribunal's decision denying Nelson

benefits. The Appeal Tribunal determined:

            [Nelson] failed to submit medical documentation which
            would have enabled the employer to offer work within
            [her] medical limitations.       It is the employee's
            responsibility to do what is reasonable and necessary to
            remain employed. Therefore, [Nelson's] contention is
            rejected.

            In this case, [Nelson] never submitted any
            documentation that indicated that the work was having
            an adverse effect on her health or that the work either
            caused or aggravated her medical condition. Therefore,
            [Nelson's] leaving of work because of her medical
            condition is considered . . . a personal reason for
            leaving the job. Hence, [she] is disqualified for benefits
            as of [May 27, 2018], under N.J.S.A. 43:21-5(a), as
            [she] left work voluntarily without good cause
            attributable to such work.

      We appreciate the unfortunate events that caused Nelson to end her

longtime employment short of qualifying for retirement benefits, however, she

did not provide the necessary documentation showing her duties as a receptionist


                                                                         A-0496-18T4
                                        4
had an adverse effect on her health or either caused or aggravated her medical

condition.2 The essence of her problem is the medication she takes to mitigate

the ill effects from rheumatoid arthritis makes it dangerous for her to safely drive

to and from the Pennsylvania home she was forced to relocate to in order to

assist in caring for her elderly mother. Although it was reasonable for Nelson

to voluntarily leave her job because of the potential danger posed by the long

distance drive of her commute, we cannot conclude on this record that it was

arbitrary, capricious, or unreasonable for the Board to find she did not establish

her medical condition was aggravated by her job under N.J.A.C. 12:17-9.3(b).

Because there is no good cause attributable to Nelson's functions or conditions

in the workplace for her voluntary resignation, she is not eligible for

unemployment benefits based upon requirements of N.J.S.A. 43:21-5(a) and the

aforementioned regulations.

      Affirmed.




2
  Nelson does not contend, nor is there any evidence in the record, indicating
the Board failed to advise her – a pro se claimant – that she needed a medical
certification if she was arguing she left her job because of medical or health
reasons.
                                                                            A-0496-18T4
                                         5